 
 
II 
110th CONGRESS 2d Session 
S. 3139 
IN THE SENATE OF THE UNITED STATES 
 
June 16, 2008 
Mrs. Clinton introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
A BILL 
To provide for greater accountability and transparency in the Federal contracting process, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Oversight of the Performance and Effectiveness of National Contracting Act of 2008. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
TITLE I—Accountability for contractors 
Sec. 101. Governmental policy. 
Sec. 102. Prohibition on awarding of Government contracts or grants to companies purposefully organized in an offshore secrecy jurisdiction to avoid Federal tax obligations. 
Sec. 103. Prohibition on contracting with companies without financial report certifications. 
Sec. 104. Requirement for Federal contractors to possess satisfactory record of integrity and business ethics. 
Sec. 105. Preventing conflicts of interest of contractor personnel. 
Sec. 106. Award fees. 
TITLE II—Competition and Transparency 
Sec. 201. Database for contracting officers. 
Sec. 202. Enhancement of contracting information disclosed on USASpending.gov. 
TITLE III—Building a better Federal Government workforce 
Sec. 301. Contractors and inherently governmental functions. 
TITLE IV—Disclosure exceptions 
Sec. 401. Exceptions to disclosure requirements.  
2.DefinitionsIn this Act: 
(1)Executive agencyThe term executive agency has the meaning given the term in section 4 of the Office of Federal Procurement Policy (41 U.S.C. 403). 
(2)Functions closely associated with governmental functionsThe term functions closely associated with a governmental functions means functions described in section 7.503(d) of the Federal Acquisition Regulation. 
(3)Inherently governmental functionsThe term inherently governmental functions has the meaning given the term in section 2.101 of the Federal Acquisition Regulation. 
IAccountability for contractors 
101.Governmental policyIt is the policy of the United States Government that no Government contracts or grants should be awarded to companies purposefully organized in an offshore secrecy jurisdiction to avoid Federal tax obligations. 
102.Prohibition on awarding of Government contracts or grants to companies purposefully organized in an offshore secrecy jurisdiction to avoid Federal tax obligations 
(a)In generalThe head of any Executive agency that issues an invitation for bids or a request for proposals for a contract or offers a grant may not award such contract or grant to any person which is an offshore secrecy jurisdiction company. 
(b)Regulations and guidance 
(1)In generalNot later than 210 days after the date of the enactment of this section (including a period of not more than 30 days for comment), the Director of the Office of Management and Budget and the Secretary shall adopt and revise such regulations or guidance as necessary to incorporate the requirements of this section, including procedures under which— 
(A)the Commissioner of Internal Revenue shall notify the head of each Executive agency of any determination that a person is an offshore secrecy jurisdiction company; and 
(B)any person that is no longer determined by the Commissioner of Internal Revenue to be an offshore secrecy jurisdiction company can petition for reinstatement as a person eligible for the awarding of any such contract or grant. 
(2)Determination of offshore secrecy jurisdiction companyAs part of the regulations or guidance under paragraph (1), the Secretary shall provide guidelines for the determination by the Commissioner of Internal Revenue on whether a person is purposefully organized in an offshore secrecy jurisdiction to avoid Federal tax obligations. Such guidelines shall provide that as part of such determination, the Commissioner of Internal Revenue shall review— 
(A)whether such organization changes in a meaningful way (apart from Federal tax effects) the persons’s economic position; 
(B)whether such person has a substantial nontax purpose for organizing in an offshore secrecy jurisdiction and whether the organization is a reasonable means of accomplishing such purpose; 
(C)whether the present value of the reasonably expected pre-tax profit attributable to the person’s organization in an offshore secrecy jurisdiction is substantial in relation to the present value of the expected net tax benefits of such organization; and 
(D)whether the reasonably expected pre-tax profit attributable to the person’s organization in an offshore secrecy jurisdiction exceeds a risk-free rate of return. In applying subparagraph (B), a purpose of achieving a financial accounting benefit shall not be taken into account in determining whether an organization has a substantial nontax purpose if the origin of such financial accounting benefit is a reduction of Federal income tax.
(c)Definitions and special rulesFor purposes of this section: 
(1)ContractThe term contract means a binding agreement entered into by an Executive agency for the purpose of obtaining property or services, but does not include— 
(A)a contract designated by the head of the agency as assisting the agency in the performance of disaster relief authorities; or 
(B)a contract designated by the head of the agency as necessary to the national security of the United States. 
(2)Executive agencyThe term executive agency has the meaning given such term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403). 
(3)Offshore secrecy jurisdiction company 
(A)In generalThe term offshore secrecy jurisdiction company means any person which the Commissioner of Internal Revenue determines that for the purpose of avoiding Federal tax obligations— 
(i)is organized in an offshore secrecy jurisdiction; or 
(ii)is a member of a domestically controlled group of entities any member of which is organized in an offshore secrecy jurisdiction. 
(B)Offshore secrecy jurisdiction 
(i)In generalThe term offshore secrecy jurisdiction means any foreign jurisdiction which is listed by the Secretary as an offshore secrecy jurisdiction for purposes of this title. 
(ii)Determination of jurisdictions on listA jurisdiction shall be listed under clause (i) if the Secretary determines that such jurisdiction has corporate, business, bank, or tax secrecy rules and practices which, in the judgment of the Secretary, unreasonably restrict the ability of the United States to obtain information relevant to the enforcement of the Internal Revenue Code of 1986, unless the Secretary also determines that such country has effective information exchange practices. 
(iii)Secrecy or confidentiality rules and practicesFor purposes of clause (ii), corporate, business, bank, or tax secrecy or confidentiality rules and practices include both formal laws and regulations and informal government or business practices having the effect of inhibiting access of law enforcement and tax administration authorities to beneficial ownership and other financial information. 
(iv)Ineffective information exchange practicesFor purposes of clause (ii), a jurisdiction shall be deemed to have ineffective information exchange practices unless the Secretary determines, on an annual basis, that— 
(I)such jurisdiction has in effect a treaty or other information exchange agreement with the United States that provides for the prompt, obligatory, and automatic exchange of such information as is forseeably relevant for carrying out the provisions of the treaty or agreement or the administration or enforcement of such Code, 
(II)during the 12-month period preceding the annual determination, the exchange of information between the United States and such jurisdiction was in practice adequate to prevent evasion or avoidance of United States income tax by United States persons and to enable the United States effectively to enforce such Code, and 
(III)during the 12-month period preceding the annual determination, such jurisdiction was not identified by an intergovernmental group or organization of which the United States is a member as uncooperative with international tax enforcement or information exchange and the United States concurs in such identification. 
(v)Initial list of offshore secrecy jurisdictionsFor purposes of this subparagraph, each of the following foreign jurisdictions, which have been previously and publicly identified by the Internal Revenue Service as secrecy jurisdictions in Federal court proceedings, shall be deemed listed by the Secretary as an offshore secrecy jurisdiction unless delisted by the Secretary under clause (vi)(II): 
(I)Anguilla. 
(II)Antigua and Barbuda. 
(III)Aruba. 
(IV)Bahamas. 
(V)Barbados. 
(VI)Belize. 
(VII)Bermuda. 
(VIII)British Virgin Islands. 
(IX)Cayman Islands. 
(X)Cook Islands. 
(XI)Costa Rica. 
(XII)Cyprus. 
(XIII)Dominica. 
(XIV)Gibraltar. 
(XV)Grenada. 
(XVI)Guernsey/Sark/Alderney. 
(XVII)Hong Kong. 
(XVIII)Isle of Man. 
(XIX)Jersey. 
(XX)Latvia. 
(XXI)Liechtenstein. 
(XXII)Luxembourg. 
(XXIII)Malta. 
(XXIV)Nauru. 
(XXV)Netherlands Antilles. 
(XXVI)Panama. 
(XXVII)Samoa. 
(XXVIII)St. Kitts and Nevis. 
(XXIX)St. Lucia. 
(XXX)St. Vincent and the Grenadines. 
(XXXI)Singapore. 
(XXXII)Switzerland. 
(XXXIII)Turks and Caicos. 
(XXXIV)Vanuatu. 
(vi)Modifications to listThe Secretary— 
(I)shall add to the list under clause (i) jurisdictions which meet the requirements of clause (ii), and 
(II)may remove from such list only those jurisdictions which meet none of the requirements of clause (ii). 
(C)Domestically controlled group of entitiesFor purposes of this subsection— 
(i)In generalThe term domestically controlled group of entities means a controlled group of entities the common parent of which is a domestic corporation. 
(ii)Controlled group of entitiesThe term controlled group of entities means a controlled group of corporations as defined in section 1563(a)(1) of the Internal Revenue Code of 1986, except that— 
(I)more than 50 percent shall be substituted for at least 80 percent each place it appears therein, and 
(II)the determination shall be made without regard to subsections (a)(4) and (b)(2) of section 1563 of such Code. A partnership or any other entity (other than a corporation) shall be treated as a member of a controlled group of entities if such entity is controlled (within the meaning of section 954(d)(3) of such Code) by members of such group (including any entity treated as a member of such group by reason of this sentence).
(4)PersonThe term person means— 
(A)a corporation; or 
(B)a partnership or any other entity (other than a corporation). 
(5)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary's delegate. 
(d)ReportThe Secretary shall make an annual report to Congress and the Office of Management and Budget beginning 1 year after the effective date of this section regarding efforts to make determinations regarding persons purposefully organized in an offshore secrecy jurisdiction to avoid Federal tax obligations. 
(e)Effective dateThis section shall apply to contracts and grants awarded after the date which is 210 days after the date of the enactment of this Act. 
103.Prohibition on contracting with companies without financial report certifications 
(a)Prohibition on contracting with companies that fail To certify financial reportsExcept as provided under subsection (c), the head of an executive agency may not enter into or approve any contract or approve any subcontract under a contract with any company filing periodic reports under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78o(d)) that has failed to make the certification required under section 302(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7241(a)) for the most recent periodic report due. 
(b)Period of prohibitionA prohibition under subsection (a) shall remain in effect with respect to a company for the one-year period beginning on the date that the periodic report for which the certification was not made was due. 
(c)Waiver 
(1)In generalThe head of an executive agency may waive the prohibition under subsection (a) with respect to a contract if such agency head determines that— 
(A)the waiver is in the national security interest of the United States; or 
(B)the failure of the company to make the certification required under section 302(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7241(a)) was a minor or technical infraction. 
(2)Justifications 
(A)National security waiverThe head of an executive agency granting a waiver under paragraph (1)(A) shall submit a justification for the waiver to the Director of the Office of Management and Budget and the chairs and ranking members of the appropriate oversight committees of Congress. 
(B)Waiver for minor or technical infractionThe head of an executive agency granting a waiver under paragraph (1)(B) shall, in coordination with the company for which the waiver is granted— 
(i)submit a justification for the waiver to the Director of the Office of Management and Budget and the chairs and ranking members of the appropriate oversight committees of Congress; and 
(ii)post the justification on the searchable website required under the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note). 
(d)List of companies failing To certifyThe Securities and Exchange Commission shall make publicly available on the searchable website required under the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note) a list of the companies that failed to make the certification required under section 302(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7241(a)) for the most recent periodic report due. The list shall be updated on a quarterly basis. 
(e)ApplicabilityThis section applies to contracts and subcontracts entered into after the date of the enactment of this Act. 
104.Requirement for Federal contractors to possess satisfactory record of integrity and business ethics 
(a)Defense contractors 
(1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2305a the following new section: 
 
2305b.Satisfactory record of integrity and business ethics 
(a)In generalNo prospective contractor may be awarded a contract with an agency under this title unless the contracting officer for the contract determines that such prospective contractor has a satisfactory record of integrity and business ethics, including satisfactory compliance with the law (including tax, labor and employment, environmental, antitrust, and consumer protection laws). 
(b)Information To be consideredIn making a determination as to whether a prospective contractor has a satisfactory record of integrity and business ethics, a contracting officer— 
(1)shall consider all relevant credible information, but shall give the greatest weight to violations of law that have been adjudicated within the last 5 years preceding the offer; 
(2)shall give consideration to any administrative agreements entered into with the prospective contractor if the prospective contractor has taken corrective action after disclosing a violation of law, and may consider such a contractor to be a responsible contractor if the contractor has corrected the conditions that led to the misconduct; 
(3)shall consider failure to comply with the terms of an administrative agreement as evidence of a lack of integrity and business ethics under this section; 
(4)shall consider in descending order of importance— 
(A)convictions of and civil judgments rendered against the prospective contractor for— 
(i)commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public Federal, State, or local contract or subcontract; 
(ii)violation of Federal or State antitrust law relating to the submission of offers; or 
(iii)commission of embezzlement, theft, forgery, bribery, falsification, or destruction of records, making false statement, tax evasion, or receiving stolen property; and 
(B)relative to tax, labor, employment, environmental, antitrust, or consumer protection laws— 
(i)Federal or State felony convictions; 
(ii)adverse Federal court judgments in civil cases brought by the United States; 
(iii)adverse decisions by a Federal administrative law judge, board, or commission indicating violations of law; 
(iv)Federal or State felony indictments; and 
(v)any other civil judgment rendered against the prospective contractor; and 
(5)may consider other relevant information, such as civil or administrative complaints or similar actions filed by or on behalf of a Federal agency, board, or commission, if such action reflects an adjudicated determination by the agency. 
(c)Repeated violations of lawA single violation of law normally should not give rise to a determination that the prospective contractor has an unsatisfactory record of integrity and business ethics, but evidence of repeated, pervasive, or significant violations of the law may indicate an unsatisfactory record of integrity and business ethics. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2305a the following new item: 
 
 
2305b. Contractor requirement for satisfactory record of integrity and business ethics.  . 
(b)Civilian contractorsTitle III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) is amended by inserting after section 303L the following new section: 
 
303M.Satisfactory record of integrity and business ethics 
(a)In generalNo prospective contractor may be awarded a contract with an executive agency under this title unless the contracting officer for the contract determines that such prospective contractor has a satisfactory record of integrity and business ethics, including satisfactory compliance with the law (including tax, labor and employment, environmental, antitrust, and consumer protection laws). 
(b)Information To be consideredIn making a determination as to whether a prospective contractor has a satisfactory record of integrity and business ethics, a contracting officer— 
(1)shall consider all relevant credible information, but shall give the greatest weight to violations of law that have been adjudicated within the last 5 years preceding the offer; 
(2)shall give consideration to any administrative agreements entered into with the prospective contractor if the prospective contractor has taken corrective action after disclosing a violation of law, and may consider such a contractor to be a responsible contractor if the contractor has corrected the conditions that led to the misconduct; 
(3)shall consider failure to comply with the terms of an administrative agreement as evidence of a lack of integrity and business ethics under this section; 
(4)shall consider in descending order of importance— 
(A)convictions of and civil judgments rendered against the prospective contractor for— 
(i)commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public Federal, State, or local contract or subcontract; 
(ii)violation of Federal or State antitrust law relating to the submission of offers; or 
(iii)commission of embezzlement, theft, forgery, bribery, falsification, or destruction of records, making false statement, tax evasion, or receiving stolen property; and 
(B)relative to tax, labor, employment, environmental, antitrust, or consumer protection laws— 
(i)Federal or State felony convictions; 
(ii)adverse Federal court judgments in civil cases brought by the United States; 
(iii)adverse decisions by a Federal administrative law judge, board, or commission indicating violations of law; and 
(iv)Federal or State felony indictments; and 
(5)may consider other relevant information, such as civil or administrative complaints or similar actions filed by or on behalf of an executive agency, board, or commission, if such action reflects an adjudicated determination by the agency. 
(c)Repeated violations of lawA single violation of law normally should not give rise to a determination that the prospective contractor has an unsatisfactory record of integrity and business ethics, but evidence of repeated, pervasive, or significant violations of the law may indicate an unsatisfactory record of integrity and business ethics. . 
(c)Effective dateThe amendments made by this section shall apply with respect to contracts for which solicitations are issued after the date of the enactment of this Act. 
105.Preventing conflicts of interest of contractor personnel 
(a)In generalThe head of an executive agency may not enter into a covered contract unless the contract includes a conflicts of interest clause as described in subsection (b). 
(b)Conflict of interest clauseThe conflict of interest clause required under subsection (a) shall include the following: 
(1)A requirement that no employee of the contractor may perform a covered function relating to a program, company, contract, or other matter in which the employee (or a member of the employee’s immediate family) has a financial interest without the express written approval of the contracting officer. 
(2)A requirement that the contractor shall obtain, review, update, and maintain as part of its personnel records a financial disclosure statement from each employee assigned to perform a covered function under the contract sufficient to enable the contractor to verify compliance of such employee with the requirements under paragraph (1). 
(3)A prohibition against employees of the contractor responsible for performing a covered function under the contract relating to a program, company, contract, or other matter from accepting a gift from the company or from an individual or entity that has a financial interest in the program, company, contract, or other matter. 
(4)A prohibition against contractor personnel who have access to non-public government information obtained while performing work on the contract from using such information for personal gain. 
(5)A requirement that the contractor take appropriate disciplinary action in the case of employees who fail to comply with requirements and prohibitions described in this subsection. 
(6)A requirement for the contractor to promptly report any failure to comply with such requirements and prohibitions to the contracting officer. 
(7)Penalties for failures to comply with the requirements and prohibitions described in paragraphs (1) through (6). 
(8)A requirement that the contractor report any failure to comply with the requirements and prohibitions described in paragraphs (1) through (6) to the applicable contracting officer of the executive agency or representative of such officer as soon as such failure is identified. 
(9)Such additional safeguards, definitions, and exceptions as may be necessary to safeguard the public interest. 
(c)DefinitionsIn this section: 
(1)The term covered contract means a contract (or task or delivery order) in excess of $500,000 for the performance of functions closely associated with governmental functions. 
(2)The term covered function means an inherently governmental function or a function described in section 7.503(d) of the Federal Acquisition Regulation. 
(d)Effective date; applicabilityThis section shall take effect on the date that is 30 days after the date of the enactment of this Act and shall apply to— 
(1)contracts entered into on or after such effective date; and 
(2)task or delivery orders awarded on or after such effective date, regardless of whether the contracts pursuant to which such task or delivery orders are awarded were entered into before, on, or after such effective date. 
106.Award fees 
(a)Linkage of award fees to successful acquisition outcomesEvery contract entered into by an executive agency that provides for award fees shall link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance). 
(b)Prohibition on award of unwarranted award feesThe head of an executive agency may not— 
(1)award a bonus or other incentive payment to a contractor for work the contractor did not perform or with respect to which the contractor received a poor performance rating; or 
(2)provide to a contractor award fees unless the contractor, to the extent reasonably within the control of the contractor, achieved the successful acquisition outcome to which such fees were linked under the contract. 
IICompetition and Transparency 
201.Database for contracting officers 
(a)Database 
(1)In generalSubject to the authority, direction, and control of the Director of the Office of Management and Budget, the Administrator of General Services shall establish and maintain a database of information regarding integrity and performance of persons awarded Federal contracts and grants for use by Federal officials having authority over contracts and grants. 
(2)Persons coveredThe database shall cover any person awarded a Federal contract or grant if any information described in paragraph (3) exists with respect to such person. 
(3)Information IncludedWith respect to a person awarded a Federal contract or grant, the database shall include information (in the form of a brief description) for at least the most recent 5-year period regarding— 
(A)all Federal contracts and grants awarded to the person that were terminated in such period due to default; 
(B)all Federal suspensions and debarments of the person in that period; 
(C)all Federal administrative agreements entered into by the person and the Federal Government in that period to resolve a suspension or debarment proceeding and, to the maximum extent practicable, agreements involving a suspension or debarment proceeding entered into by the person and a State government in that period; 
(D)all final findings by a Federal official in that period that the person has been determined not to be a responsible source under either subparagraph (C) or (D) of section 4(7) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(7)); 
(E)evidence of repeated, pervasive, or significant violations of the law that may indicate an unsatisfactory record of integrity and business ethics; 
(F)all convictions of, or civil judgments rendered against, the prospective contractor for— 
(i)commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public Federal, State, or local government contract or subcontract; 
(ii)violation of Federal or State antitrust law relating to the submission of offers; and 
(iii)commission of embezzlement, theft, forgery, bribery, falsification, or obstruction of records, making a false statement, tax evasion, or receiving stolen property; 
(G)relative to tax, labor, employment, environmental, antitrust, or consumer protection laws— 
(i)all Federal or State felony convictions; 
(ii)all adverse Federal court judgments in civil cases brought by the United States; 
(iii)all adverse decisions by a Federal administrative law judge, board, or commission indicating violations of law; 
(iv)all Federal or State felony indictments; and 
(v)any other civil judgment rendered against the prospective contractor; 
(H)all administrative agreements or compliance agreements entered into between an executive agency and the contractor; 
(I)all civil or administrative complains or similar actions filed by or on behalf of a Federal agency, board, or commission; and 
(J)other information, such as civil or administrative complaints or similar actions filed by or on behalf of a Federal agency, board, or commission, determined by the Director of the Office of Management and Budget to be relevant. 
(4)Requirements relating to information in database 
(A)Direct input and updateThe Administrator of General Services shall design and maintain the database in a manner that allows the appropriate officials of each Federal agency to directly input and update in the database information relating to actions it has taken with regard to contractors or grant recipients. 
(B)Timeliness and accuracyThe Administrator shall develop policies to require— 
(i)the timely and accurate input of information into the database; 
(ii)notification of any covered person when information relevant to the person is entered into the database; and 
(iii)an opportunity for any covered person to append comments to information about such person in the database. 
(5)Availability 
(A)Availability to all executive agencies and CongressThe Administrator shall make the database available to all executive agencies and Congress. 
(B)LimitationThis subsection does not require the public availability of information that is exempt from public disclosure under section 552(b) of title 5, United States Code. 
(b)Review of database 
(1)Requirement to review databasePrior to the award of a contract or grant, an official responsible for awarding a contract or grant shall review the database established under subsection (a). 
(2)Requirement to document present responsibilityIn the case of a prospective awardee of a contract or grant against which a judgment or conviction has been rendered more than once within any 3-year period for the same or similar offences, if each judgment or conviction is a cause for debarment, the official responsible for awarding the contract or grant shall document why the prospective awardee is considered presently responsible. 
(c)Disclosure in applications 
(1)RequirementNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be amended to require that in applying for any Federal grant or submitting a proposal or bid for any Federal contract a person shall disclose in writing information described in subsection (a)(3). 
(2)Covered contracts and grantsThis subsection shall apply only to contracts and grants in an amount greater than the simplified acquisition threshold, as defined in section 4(11) of the Office of Federal Procurement Policy Act (41 U.S.C. 401(11)). 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of General Services such funds as may be necessary to establish the database described in subsection (a). 
(e)Report to congress 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall submit to Congress a report. 
(2)Contents of reportThe report shall contain the following: 
(A)A list of all databases that include information about Federal contracting and Federal grants. 
(B)Recommendations for further legislation or administrative action that the Administrator considers appropriate to create a centralized, comprehensive Federal contracting and Federal grant database. 
202.Enhancement of contracting information disclosed on USASpending.govThe Director of the Office of Management and Budget shall maintain on the searchable website required under the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note) the following information: 
(1)A detailed description of the type and purpose of work to be performed under each contract included on the website, unless the inclusion of such information is determined by the Director not to be in the interest of the United States in the case of a contract awarded in connection with a national emergency, a national security situation, or in the national defense. 
(2)Sworn affidavits by procurement managers and political appointees involved in the award of a contract stating that they complied with contracting rules regarding full and open competition, including the restrictions on disclosing and obtaining contractor bid or proposal information or source selection information under section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423), and addressing any conflicts of interest. 
(3)Award fees awarded to contractors and justifications for such award fees. 
(4)Contractors performing work under contracts that is closely associated with inherently governmental functions (as that term is described in section 7.503 of the Federal Acquisition Regulation). 
(5)The identities of any senior personnel, officers, or board members of, or senior lobbyists or consultants for, contractors who serve in a capacity where they provide media commentary on the performance of an executive agency. 
(6)The price range of bids that were competitive with the winning bid for each contract included on the website, including the lowest price, median price, and highest price. 
(7)The performance range of the top 100 Federal contractors (according to value of contracts awarded per fiscal year), including a listing of ratings for unsatisfactory performance, performance meeting expectations, and performance exceeding expectations. 
(8)For each contractor included on the website, a list of executive agencies for which the contractor is currently performing services under a contract. 
(9)Any administrative agreements or compliance agreements entered into between an executive agency and a contractor with respect to a contract included on the website. 
IIIBuilding a better Federal Government workforce 
301.Contractors and inherently governmental functions 
(a)Department of Defense 
(1)Report on performance by contractors of certain functionsNot later than 120 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall submit to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives a report listing functions of the Department that are inherently governmental functions or are closely associated with the performance of inherently governmental functions and are performed by contractor personnel. 
(2)Staffing planNot later than 120 days after the submission of the report required under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan for staffing with Department of Defense personnel the functions identified in such report. 
(3)Incremental staffing requirements 
(A)One year after Inspector General reportNot later than one year after the submission of the report required under subsection (a), the Secretary of Defense shall— 
(i)ensure that— 
(I)at least 50 percent of the functions identified in the report as inherently governmental functions are staffed by Department of Defense personnel; 
(II)at least 10 percent of the functions identified in the report as closely associated with the performance of inherently governmental functions are staffed by Department of Defense personnel; and 
(III)the remainder of the functions identified in the report as inherently governmental functions or as closely associated with the performance of inherently governmental functions are individually screened for potential conflicts of interest involving contractor personnel; and 
(ii)implement a contract oversight plan within the Department of Defense to mitigate the risk that functions identified as inherently governmental functions or as closely associated with the performance of inherently governmental functions are performed by contractor personnel, particularly personnel who may experience conflicts of interest. 
(B)Two years after Inspector General reportNot later than two years after the submission of the report required under subsection (a), the Secretary of Defense shall ensure that— 
(i)all functions identified in the report as inherently governmental functions are staffed by Department of Defense personnel; 
(ii)at least 30 percent of the functions identified in the report as closely associated with the performance of inherently governmental functions are staffed by Department of Defense personnel; and 
(iii)the remainder of the functions identified in the report as inherently governmental functions or as closely associated with the performance of inherently governmental functions are individually screened for potential conflicts of interest involving contractor personnel. 
(C)Three years after Inspector General reportNot later than three years after the submission of the report required under subsection (a), the Secretary of Defense shall ensure that at least 50 percent of the functions identified in the report as closely associated with the performance of inherently governmental functions are staffed by Department of Defense personnel. 
(b)Department of Homeland Security 
(1)Report on performance by contractors of certain functionsNot later than 120 days after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to the Secretary of Homeland Security and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report listing functions of the Department that are inherently governmental functions or are closely associated with the performance of inherently governmental functions and are performed by contractor personnel. 
(2)Staffing planNot later than 120 days after the submission of the report required under subsection (a), the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a plan for staffing with Department of Homeland Security personnel the functions identified in such report. 
(3)Incremental staffing requirements 
(A)One year after Inspector General reportNot later than one year after the submission of the report required under subsection (a), the Secretary of Homeland Security shall— 
(i)ensure that— 
(I)at least 50 percent of the functions identified in the report as inherently governmental functions are staffed by Department of Homeland Security personnel; 
(II)at least 10 percent of the functions identified in the report as closely associated with the performance of inherently governmental functions are staffed by Department of Homeland Security personnel; and 
(III)the remainder of the functions identified in the report as inherently governmental functions or as closely associated with the performance of inherently governmental functions are individually screened for potential conflicts of interest involving contractor personnel; and 
(ii)implement a contract oversight plan within the Department of Homeland Security to mitigate the risk that functions identified as inherently governmental functions or as closely associated with the performance of inherently governmental functions are performed by contractor personnel, particularly personnel who may experience conflicts of interest. 
(B)Two years after Inspector General reportNot later than two years after the submission of the report required under subsection (a), the Secretary of Homeland Security shall ensure that— 
(i)all functions identified in the report as inherently governmental functions are staffed by Department of Homeland Security personnel; 
(ii)at least 30 percent of the functions identified in the report as closely associated with the performance of inherently governmental functions are staffed by Department of Homeland Security personnel; and 
(iii)the remainder of the functions identified in the report as inherently governmental functions or as closely associated with the performance of inherently governmental functions are individually screened for potential conflicts of interest involving contractor personnel. 
(C)Three years after Inspector General reportNot later than three years after the submission of the report required under subsection (a), the Secretary of Homeland Security shall ensure that at least 50 percent of the functions identified in the report as closely associated with the performance of inherently governmental functions are staffed by Department of Homeland Security personnel. 
IVDisclosure exceptions 
401.Exceptions to disclosure requirementsNothing in this Act shall be construed to require the disclosure of the following information: 
(1)Information exempted from disclosure under the Federal Acquisition Regulation, the Defense Federal Acquisition Regulation Supplement, Subpart 206.3, and the Agency for International Development Acquisition Regulations, Subpart 706.3. 
(2)Information exempted from disclosure pursuant to— 
(A)paragraphs (1) through (7) of section 2304(c) of title 10, United States Code; or 
(B)paragraphs (1) through (7) of section 303(c) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(1)–(7)). 
(3)Information exempt from disclosure in accordance with contracting procedures designed to promote procurement opportunities for minority and women small business owners. 
(4)Information exempt from disclosure in accordance with the exercise of special emergency procurement authority exercised under section 32A of the Office of Federal Procurement Policy Act (41 U.S.C. 428a). 
(5)Proprietary information. 
 
